Ms. Cathyrn E. Hinshaw, Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion on several questions concerning the administration of local fire pension funds under A.C.A. § 24-11-801—828 (1987). Specifically, you have enclosed a letter from the finance director of the City of Stuttgart asking three questions relative to the one hundred percent benefit cap found at A.C.A. § 24-11-826(a). The three questions are as follows:
  1. Can full paid retirees who are now receiving the minimum amount of $250/month be increased if the increase will exceed the 100% cap?
  2. Are future retirees who qualify for additional benefits for years of service under ASA  24-11-818(d)(1)(A) and 24-11-826 (a) limited to the 100% cap?
  3. Can a service disability retiree be increased to more than $500/month (ASA 24-11-823(b)?
It is my opinion that the answer to your first question is "no." The Arkansas Code, at A.C.A. § 24-11-818(c), provides that any full-paid firefighter who is already retired shall not receive less than two hundred fifty dollars ($250) per month. It is not indicated in your request or the letter attached how this minimum amount is sought to be increased. It is my opinion, however, that A.C.A. § 24-11-826 (a) is general evidence of a legislative intent to prohibit firefighters who are members of local funds from receiving more than 100% of their final salary in retirement benefits.1 See Op. Att'y Gen. 91-216, a copy of which is enclosed. It is therefore my opinion that the answer to your first question is "no."
It is my opinion that the answer to your second question is "yes." This was essentially the conclusion of Opinion No. 91-216.
It is my opinion that the answer to your third question is also "no." The Arkansas Code, at A.C.A. § 24-11-823, allows local fire pension boards to increase, to five hundred dollars per month, benefits to disability retirees who receive less than this amount. The statute is very specific, however, that "[t]he benefits of any such person shall not be increased to more than five hundred dollars ($500) per month. . . ." A.C.A. § 24-11-823
(b). Additionally, the extra benefit provisions of A.C.A. §24-11-826, do not, in my opinion, apply to disability retirants. That statute provides for benefits in addition to other enumerated benefits granted in the subchapter. See A.C.A. §24-11-826(a). The disability retirement benefit provisions are excluded from this enumeration.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 Some fire fighters, depending upon the date they retired, are subject to a seventy-five percent cap. See again A.C.A. §24-11-826(a).